COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-182-CV
  
 
  
IN 
RE RALPH O. DOUGLAS                                                        RELATOR
  
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied.  Accordingly, relator's petition for 
writ of mandamus is denied.
 
  
                                                                  PER 
CURIAM
 
  
PANEL 
B: HOLMAN, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED 
June 28, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.